DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species B in the reply filed on 12 November 2020 is acknowledged.

Claim Objections
Claim 8 is objected to because of the following informalities:
In line 3 of claim 8, “and a plurality of leaflets” should read “the flow control component having a plurality of leaflets”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-6 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 8-12 of U.S. Patent No. 10,758,346. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-6 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,321,995. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1-6 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-8, 12, 14, and 15 of copending Application No. 16/445,210 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-6 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5-8, 11, 13, and 14 of copending Application No. 16/455,740 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5, 10, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 17, 20, 24 of copending Application No. 16/448,108 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costello (US 2015/0039081).
Regarding claim 1, Costello discloses orthogonally delivered transcatheter prosthetic valve frame, the frame comprising: a tubular frame (fig. 3) having a central lumen (occupied by the valve 104) defined by an inner circumferential surface of the tubular frame, the tubular frame having an outer circumferential surface for engaging native annular tissue, wherein the tubular frame is compressible to a compressed orthogonal configuration (fig. 5) for introduction into the body using a delivery catheter for implanting at a desired location in the body, the compressed orthogonal configuration having a horizontal long-axis (fig. 3, from 110A to 110B) oriented at an intersecting angle of between 45-135 degrees to a vertical axis of the central lumen, and expandable to an expanded configuration having a horizontal long-axis oriented at an intersecting angle of between 45-135 degrees to the vertical axis of the central lumen, wherein the horizontal long-axis of the compressed configuration of the tubular frame is substantially parallel to a length-wise cylindrical axis of the delivery catheter.
Regarding claim 3, the tubular frame is comprised of a laser-cut wire frame and the tubular frame is covered with a biocompatible material (paragraph 0022). The phrase “laser-cut wire frame" is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be 
Regarding claim 5, the tubular frame has the inner circumferential surface and the an outer circumferential surface, the inner circumferential surface and the outer circumferential surface covered with a biocompatible material such the outer circumferential surface is covered with a woven synthetic polyester material (paragraph 0022).
Regarding claim 8, the central lumen of the tubular frame is configured to receive a flow control component having an internal diameter of 20-60 mm and a height of 10-40 mm, and a plurality of leaflets of pericardial material joined to form a rounded cylinder at an inflow end and having a closable aperture at an outflow end. Examiner notes that the flow control component has not been positively recited.
Regarding claim 9, the flow control component is supported with one or more longitudinal supports integrated into or mounted upon the flow control component, the one or more longitudinal supports selected from rigid or semi-rigid posts, rigid or semi-rigid ribs, rigid or semi-rigid battens, rigid or semi-rigid panels, and combinations thereof. Examiner notes that the supports, as claimed, are part of the flow control component and that the flow control component was not positively recited.
Regarding claim 12, Costello discloses at least one tissue anchor (fig. 3, element 110A) connected to the tubular frame for engaging native tissue.

Allowable Subject Matter
Claims 2, 4, 6, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.W/Examiner, Art Unit 3771                                                                                                                                                                                                        /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771